Citation Nr: 0701319	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as hypertensive vascular disease). 

2.  Entitlement to service connection for loss of vision, 
left eye, to include as secondary to hypertension 
(hypertensive vascular disease).  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  
The veteran's claim presented only one issue-he sought 
service connection for loss of vision, left eye, as secondary 
to hypertension.  Since a claim for secondary service 
connection is only possible if the primary disability is 
service-connected (see 38 C.F.R. § 3.310 (2006)), and since 
the veteran has never been granted service connection for 
hypertension, the veteran's claim contained an implied claim 
for service connection for hypertension.  The RO therefore 
processed two issues:  service connection for hypertension 
and service connection for loss of vision, left eye, to 
include as secondary to hypertension.  In various 
communications to the RO, the veteran stated that he never 
intended to file a claim for service connection for 
hypertension.  On the other hand, on the VA Form 9, the 
veteran checked the box that he wished to appeal all issues 
addressed in the statement of the case, and, the veteran has 
not formally withdrawn the hypertension service connection 
claim.  Accordingly, both issues will be addressed on appeal.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with, nor treated for, 
hypertension during active service, nor did he manifest 
hypertension to a degree of 10 percent within one year of 
discharge.  

2.  The veteran has not been diagnosed with hypertension 
subsequent to active service, not has he been granted service 
connection for hypertension.  

3.  The veteran has a provisional diagnosis of central 
retinal vein occlusion (CRVO) of the left eye.    

4.  The veteran did not incur CRVO or any left eye disability 
during service.  

5.  No medical evidence connects the veteran's current left 
eye condition with any disease, injury, or event during 
service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension 
(claimed as hypertensive vascular disease) have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.104 (2006).  

2.  The criteria for service connection for loss of vision, 
left eye, to include as secondary to hypertension 
(hypertensive vascular disease) have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.310, 4.9 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, the veteran must show: (1) the existence 
of a current disability; (2) an in-service disease or injury; 
and (3) a relationship between the current disability and the 
inservice disease or injury.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  If any of those requirements is not 
met, service connection is not permitted.  

Service connection for hypertension 

Nothing in the veteran's medical treatment records indicates 
that he has been diagnosed with hypertension.  A veteran 
cannot qualify for service connection without a medical 
finding of a current disability.  Degmetich v. Brown, 104 
F.3d 1328, 1330-1332 (a currently existing disability is 
required to establish service connection); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
not appropriate without evidence of a presently existing 
disability).  Indeed, the record shows that the veteran does 
not currently have hypertension.  In a two-year period from 
April 2003 to March 2005, the veteran's diastolic pressure 
never measured 90mm or greater nor did his systolic pressure 
measure 160mm or greater.  See 38 C.F.R. § 4.104, note (1) 
(for purposes of rating the disability of hypertensive 
vascular disease, hypertension means that the diastolic blood 
pressure is predominantly 90mm, or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm).  And in a statement in support 
of his claim received by the RO in July 2004, the veteran 
admitted that since his discharge, he has not been treated 
for hypertensive vascular disease.  Without evidence of a 
current disability of hypertension, service connection cannot 
be granted. 

In any event, even if the record contained evidence of a 
current hypertension disability, the veteran's service 
medical records show that the veteran was not diagnosed with, 
or treated for, hypertension during service.  Not one of the 
more than 30 recorded blood pressure readings indicates 
diastolic pressure of  90mm or higher, or systolic pressure 
of 160mm or higher.  No medical examination report during 
service indicates hypertension.  

A veteran can establish that hypertension was incurred during 
service with evidence that hypertension was manifest to a 
10 percent degree within one year following active service.  
38 C.F.R. §§ 3.307, 3.309.  Or a veteran can use post-service 
evidence to establish an earlier incurrence of a disease.  
38 C.F.R. § 3.303(d).  The veteran's medical records do not 
show the existence of hypertension after service.  A VA 
compensation and pension (C&P) examination was given in 
November 1992, two months after service, and the veteran's 
cardiovascular system was determined to be normal.  His blood 
pressure readings while sitting, recumbent, standing, sitting 
after exercise, and two minutes after exercise were all 
within normal limits at that examination.  No other 
post-service medical evidence of the veteran's cardiovascular 
system appears in the record until 2002, 10 years after 
service, and those records contain no evidence of 
hypertension.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.


Service connection for loss of vision of the left eye

The veteran has two methods of establishing service 
connection for the loss of vision of his left eye: secondary 
and direct.  The veteran bases his claim on secondary service 
connection.  Service connection may be granted on a secondary 
basis for a disability that is proximately due to, or the 
result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Service connection may also be established on a 
secondary basis for the aggravation of a non-
service-connected condition by a service-connected 
disability.  Id.  Both types of secondary service connection, 
however, require that the primary disability be service-
connected.  Here, as discussed above, the veteran has not 
been granted service connection for  hypertension.  As a 
result, service connection for any left eye disability 
secondary to hypertension is not available.   

The veteran asserts that he was granted service connection 
for hypertension.  The veteran filed only one other claim-in 
October 1992-in which he sought service connection for many 
disabilities.  Hypertension was not one of the listed 
disabilities in that claim.  

But the veteran did seek service connection then for 
cholesterol tests.  During service, the veteran's April 1987 
physical examination revealed elevated cholesterol levels.  
Thereafter, the veteran was seen four times in follow-up 
visits regarding those elevated cholesterol levels.  
Notwithstanding his elevated cholesterol levels, his blood 
pressure readings at those five examinations all were within 
normal limits.  The veteran was cautioned about the risk of 
coronary heart disease and advised to stop smoking and follow 
a special diet.  In a post-service November 1992 examination, 
the veteran's cardiovascular system was determined to be 
normal.  As a result, the RO denied service connection for 
cholesterol levels in the January 1993 rating decision.  Even 
if the veteran is equating high cholesterol levels with 
hypertension, service connection has not been granted for 
that disability. 

In his October 1992 claim, the veteran also included a claim 
for service connection for chest pains.  In the January 1993 
rating decision, the RO determined that when the veteran had 
complained of chest pains in 1984, the subsequent lab test 
and X-ray of the lumbar spine revealed arteriosclerotic 
calcification of the abdominal aorta.  Resolving reasonable 
doubt in favor of the veteran, the RO granted service 
connection for arteriosclerotic calcification of the 
abdominal aorta, and assigned a noncompensable (0 percent) 
disability rating because there were no active symptoms at 
that time.  But arteriosclerotic calcification of the 
abdominal aorta is not the same disability as hypertension.  
Nor is there any medical evidence relating the veteran's 
current left eye condition to his service-connected abdominal 
aorta disability.  

The record does not support a claim for service connection on 
a direct basis.  First, the veteran has no clear diagnosis of 
a left eye disability.  The medical treatment records 
indicate only a provisional diagnosis of central retinal vein 
occlusion (CRVO) of the left eye.   See Degmetich v. Brown, 
supra (a currently existing disability is required to 
establish service connection).  

Nor does the record show any disease or injury to the left 
eye in service.  At various examinations, the veteran was 
shown to have refractive errors of the eye and astigmatism.  
But a refractive error of the eye is not a disease or injury 
for purposes of service connection.  38 C.F.R. §§ 3.303(c), 
4.9.  In April 1986, an examiner noted that the veteran had a 
small area of neovascularization and corneal clouding of the 
inferior cornea of the left eye.  At a follow-up optometry 
clinic examination in July 1986, the examiner noted that 
there was no change in the left eye's pigmentation and 
clouding, that the neovascularization of the left eye was 
unchanged, and that the blood vessels appeared to be looping 
back with no further progression into the cornea.  At the 
veteran's April 1987 physical examination, a visual acuity 
test revealed that the veteran's left eye distance vision was 
defective and uncorrected and the veteran was referred to the 
optometry clinic.  At the exam later that month, there were 
no notations made regarding neovascularization or clouding of 
the left eye.  Two years later, the January 1989 examiner at 
the optometry clinic diagnosed the veteran with good ocular 
health.  The notes from the veteran's August 1992 eye 
examination also were silent as to neovascularization or 
clouding of the left eye.  The veteran's service medical 
records reflect that his left eye disease of 
neovascularization was resolved during service.  In addition, 
not one examiner during the veteran's 20 years of service 
noted CRVO in the left eye.  

No post-service evidence indicates that the veteran incurred 
a left eye disability in service.  See 38 C.F.R. § 3.303(d).  
Two months after discharge, the veteran had a visual C&P 
exam, where the examiner diagnosed the veteran with ocular 
health within normal limits for each eye.  

Finally, no evidence connects the veteran's current left eye 
condition with any disease, injury, or event during service.  
Indeed, in an October 2004 letter, the veteran acknowledged 
that he has been unable to get any of his doctors 
conclusively to state the cause of his loss of vision.  He 
reports that they have indicated that hypertensive vascular 
disease contributed greatly and may have been the cause of 
his CRVO.  Even if the veteran's statement of what a doctor 
told him could be considered competent evidence (see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995)), such a 
statement is not definite enough to provide the necessary 
nexus to support service connection.  And as a lay person, 
the veteran's own opinion of the cause of his left eye 
condition is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for loss 
of vision, left eye, is not warranted.

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's June 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
September 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  

That letter did not address what evidence was necessary with 
respect to the hypertension or loss of vision rating criteria 
or the effective date of an award for service connection.  
See Dingess v. Nicholson, supra.  Since service connection 
was denied, however, the lack of notice about an award's 
rating criteria and effective date are moot.  

The RO's June 2004 letter did not explicitly ask the veteran 
to send VA whatever evidence he had in his possession 
pertaining to his claim.  It did, however, notify the veteran 
that the RO needed additional information and evidence, that 
the RO needed evidence from the veteran to show that the 
condition of hypertension existed from military service to 
the present time, and the letter listed several examples of 
the kind of evidence the RO needed.  The letter requested the 
veteran to send any medical reports the veteran had and it 
provided him with the address to which to send the 
information or evidence.

The veteran subsequently did seek the RO's help in obtaining 
medical evidence to support his claim.  Since the veteran had 
a meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the failure to 
invite the veteran to submit any evidence in his possession 
that pertained to the claim.    See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

The RO obtained the veteran's service medical records and 
post-service VA treatment records prior to adjudication of 
the issues on appeal, and the Board finds that VA has met its 
duties of notification and assistance; that no further 
development is warranted; and the veteran is not prejudiced 
by deciding the appeal at this time.


ORDER

Service connection for hypertension (claimed as hypertensive 
vascular disease) is denied. 

Service connection for loss of vision, left eye, to include 
as secondary to hypertension, is denied.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


